                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )         4:18CR3125
                                         )
                  Plaintiff,             )
                                         )
     vs.                                 )         AMENDED ORDER ON
                                         )         SENTENCING SCHEDULE
JAMES HERNANDEZ-SAMAYOA,                 )
                                         )
                  Defendant.             )

      IT IS ORDERED that defendant’s unopposed motion to continue sentencing
and order on sentencing schedule deadlines (filing no. 77) is granted.

       IT IS FURTHER ORDERED that the following deadlines and procedures are
reset in this case:

3.    July 2, 2019 : Initial presentence report to counsel by the probation office.
     Defense counsel will insure that (a) the defendant has had an opportunity to
     read the initial PSR, or, if the defendant is not fluent in English, that an
     interpreter has read it to the defendant, and (b) the defendant has had an
     opportunity to voice any objections to defense counsel, before defense counsel
     submits objections to the initial PSR;

4.    July 9, 2019 : Written objections by counsel to the initial presentence report
     to the probation officer;

5.    July 16, 2019 : Probation office's submission to the judge and counsel of
     initial or revised presentence report with changes, if any, responsive to
     counsels’ objections, and, if needed, an addendum explaining the probation
     officer’s position regarding any objections to the presentence report previously
     submitted by counsel;
6.   July 23, 2019 :
          (a) Any proposals to the probation office for community service,
          community confinement, intermittent confinement or home detention;

         (b) Motions to the court:
              (1) for departure under the guidelines (including, but not limited
              to, motions by the government) ; and
              (2) for deviation or variance from the guidelines as allowed by the
              Supreme Court’s decision in United States v. Booker, 125 S. Ct.
              738 (2005) or its progeny;

         (c) Counsel's filing and serving on all other parties and the probation
         officer a written statement of position respecting each of the unresolved
         objections to the presentence report, including the specific nature of each
         objection to the presentence report.

         (d) If evidence is to be offered in support of or in opposition to a motion
         under subparagraph (b) of this paragraph or in support of or in
         opposition to an objection under subparagraph (c) of this paragraph 6, it
         must be: by affidavit, letter, report or other document attached to the
         statement of position or by oral testimony at the sentencing hearing. If
         oral testimony is desired, a request must be made in the statement of
         position and the statement of position must reveal (1) the nature of the
         expected testimony, (2) the necessity for oral testimony, instead of
         documentary evidence, such as affidavits, (3) the identity of each
         proposed witness, and (4) the length of time anticipated for presentation
         of the direct examination of the witness or witnesses. If a request for
         oral or documentary evidence is made by one party but not by the
         adverse party, the adverse party within five working days thereafter may
         make a responsive request for oral or documentary evidence, setting out
         details in the same manner as required by this paragraph 6(d).

                                      -2-
           (e) Objections should be supported by a brief if a substantial issue of law
           is raised. Motions for departure should be supported by a brief that
           explains why the departure from the guideline sentencing range is
           justified by normal guideline departure theory. Motions for deviation
           or variance from the guidelines as allowed under Booker or its progeny
           should be supported by a brief that explains why a sentence other than
           that called for under the guidelines is justified by a principle of law that
           is different in kind or degree from the normal principles of law applied
           under a strict application of the guidelines.

           (f) It is expected that any objection first raised in a party’s statement of
           position will be addressed at the judge’s discretion, and that no
           consideration will be given to any sentencing factor first raised after the
           filing of the written statement.

7.   July 30, 2019 : Judge's notice to counsel of rulings, tentative findings, and
     whether oral testimony is to be permitted.

8.   The following procedures shall apply to objections to tentative findings:

           (a) A written objection to tentative findings is not required if no
           evidence will be offered in support of the objection to tentative findings
           and no new substantial issue of law will be raised in support of an
           objection to tentative findings. In such a case, an oral objection to the
           tentative findings may be made at the time of sentencing.

           (b) A written objection to tentative findings is required if evidence will
           be offered in support of the objection to the tentative findings or if a new
           substantial issue of law is raised in support of the objection to the
           tentative findings. If evidence will be offered in support of the written
           objection to the tentative findings, the written objection shall include a

                                        -3-
             statement describing why an evidentiary hearing is required, what
             evidence will be presented, and how long such a hearing would take. If
             a new substantial issue of law is raised in support of the written objection
             to tentative findings, such an objection shall be supported by a brief.
             Unless the court orders otherwise, a written objection to the tentative
             findings will be resolved at sentencing in such manner as the court
             deems appropriate.

             (c) Any written objection to tentative findings shall be filed no later than
             five business days prior to the date set for sentencing. If that is not
             possible due to the lack of time between the issuance of tentative
             findings and the sentencing hearing, the written objection shall be filed
             as soon as possible but not later than one business day prior to
             sentencing.

9.    August 6, 2019, at 12:30 p.m.: Sentencing before Judge Kopf in Lincoln,
      Courtroom #2.

A probation officer must submit a sentencing recommendation to the sentencing judge
no later than seven days after the issuance of an order described in subparagraph (7)
or, if no order is issued, no later than 14 days after the date set in subparagraph (6).
The probation officer is directed to provide copies of any sentencing recommendation
to counsel for the government and counsel for the defendant at the time the
recommendation is submitted to the sentencing judge.

      Dated May 22, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge


                                          -4-
